Name: 75/316/EEC: Commission Decision of 30 April 1975 on the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive No 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1975-06-05

 Avis juridique important|31975D031675/316/EEC: Commission Decision of 30 April 1975 on the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive No 72/159/EEC (Only the Danish text is authentic) Official Journal L 143 , 05/06/1975 P. 0016 - 0017COMMISSION DECISION of 30 April 1975 on the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive No 72/159/EEC (Only the Danish text is authentic) (75/316/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) of 17 April 1972 on the modernization of farms, and in particular Article 18 (3) thereof; Whereas on 8 January, 22 October and 22 November 1974 the Government of the Kingdom of Denmark, pursuant to Article 17 (4) of Directive No 72/159/EEC, forwarded the texts of the following provisions: - Law No 222 of 26 April 1973 to promote the modernization of farms; - Proclamation of the Ministry for Agriculture of 3 December 1973 on the promotion of the modernization of farms; - Law No 181 of 28 April 1971 on state loans for agriculture, as amended by Law No 291 of 14 June 1974; - Law No 292 of 14 June 1974 on aids to encourage the keeping of accounts on farms; - Proclamation No 514 of the Ministry for Agriculture of 7 October 1974 on aids to encourage the keeping of accounts on farms; Whereas on 26 February and 25 November 1974 the Government of the Kingdom of Denmark also forwarded the texts of provisions for the determination, pursuant to Article 4 of Directive No 72/159/EEC, of comparable income for 1974 and 1975; Whereas Article 18 (3) of Directive No 72/159/EEC requires the Commission to determine whether, having regard to the objectives of that Directive and to the need for a proper connection between the various measures, the draft provisions forwarded comply with that Directive and thus satisfy the conditions for financial contribution to common measures within the meaning of Article 15 of Directive No 72/159/EEC; Whereas the objective of Directive No 72/159/EEC is to encourage the creation and development of farms which are capable through the adoption of rational methods of production of ensuring that persons working on them have an income comparable to that received for non-agricultural work and enjoy acceptable working conditions; Whereas Directive No 72/159/EEC accordingly requires the Member States to introduce selective incentives for farmers who produce a farm development plan showing that, on completion of the development period, the farm will be capable of attaining as a minimum, for at least one man-work unit, a level of earned income from agricultural production comparable to that received for non-agricultural work; Whereas farms which do not satisfy these conditions may be assisted to a lesser extent under Article 14 (2) of Directive No 72/159/EEC, provided the interest remaining payable by the beneficiary amounts to not less than 5 % per year; Whereas the measures forwarded by the Government of the Kingdom of Denmark, both those intended to assist farms submitting development plans and those intended to assist other farms, comply with the objectives of Directive No 72/159/EEC, and in particular Articles 4, 8 and 14 (1) and (2) thereof; Whereas Council Directive No 74/645/EEC (2) of 9 December 1974 extends until 31 December 1976 the period within which the Kingdom of Denmark is to implement Directive No 72/160/EEC (3) of 17 April 1972 ; whereas a separate Decision concerning the implementation of Directive No 72/159/EEC is therefore justified; Whereas the EAGGF Committee has been consulted on the financial aspects; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 352, 28.12.1974, p. 36. (3)OJ No L 96, 23.4.1972, p. 9. Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions forwarded by the Government of the Kingdom of Denmark on 8 January, 26 February, 22 October and 22 and 25 November 1974 pursuant to Article 17 (4) of Directive No 72/159/EEC satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive No 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 30 April 1975. For the Commission P.J. LARDINOIS Member of the Commission